Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	The amendment filed on July 05, 2021 has been received and made of record. In response to Non-Final Office Action mailed on April 28, 2021, applicants amended claims 1, 5, 14, 15, and 18-20 of which claims 1 and 14 are independent claims. Dependent claims
2-4, 6-13, and 16 are maintained. Applicants canceled dependent claim 17 after the Non-Final Office Action. Claim 21 has been added as new dependent claim. Therefore, claims 1-16 and 18-21 are pending for consideration.

Response to Arguments

3. 	Applicants' arguments in "Remarks" filed on July 05, 2021, with respect to the rejection of independent claims 1, and 14 have been fully considered, but are moot in view of new ground of rejection as necessitated by applicants' amendment.

4.	Amendment of independent claims 1 and 14 renders the object moot. Therefore, the objection to independent claims 1 and 14 have been withdrawn(NOTE: examiner unintentionally missed to object claim 8 for the same limitation, “midline”. Applicants are advised to amend the claim limitation in next response(if being filed)).
Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



8.	Claims 1, 4-8, 11-13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chyan(US 2016/0091998 A1) in view of TAHARA(US 2017/0255316 A1).

Regarding claim 1, Chyan teaches a touch substrate(touch screen 100, fig.1), comprising:

a base substrate(it is obvious to have base substrate for touch sensitive display 110, fig.1, or transparent substrate 410, fig.4, Para-28, 29); and

a first mesh electrode layer(first conductive pattern 420 or second conductive pattern 430, figs.4,5A&6A, Para-27, 31, 36) comprising a plurality of first mesh electrodes(mesh grid, fig.3, Para-25) on the base substrate(Para-28/29),the plurality of first mesh electrodes arranged substantially along a first direction(horizontal direction or vertical direction, figs.3A,5A, 6A,&7), each of the plurality of first mesh electrodes extending substantially along a second direction(vertical direction or horizontal direction, figs.3A,5A&6A);

a second mesh electrode layer(second conductive pattern 430 or first conductive pattern 420, figs.4,5A&6A, Para-27, 31, 36) comprising a plurality of second mesh electrodes(mesh grid), the plurality of second mesh electrodes arranged substantially along a third direction(vertical direction or horizontal direction, figs.3A,5A&6A), each of the plurality of second mesh electrodes extending substantially along a fourth direction(horizontal direction or vertical direction, figs.3A,5A, 6A,&7) (claim does not define that first and fourth direction are different and second and third direction are different);

wherein a respective first mesh electrode of the plurality of first mesh electrodes comprises a plurality of first portions having a zig zag contour(figs.5A&6A), 

a respective second mesh electrode of the plurality of second mesh electrodes comprises a plurality of second portions having a zig zag contour(figs.5A&6A);

an orthographic projection of a respective first portion of the plurality of first portions on the base substrate at least partially overlaps with an orthographic projection of a respective second portion of the plurality of second portions on the base substrate(fig.7, Para-28, 29, 41)(as seen from fig.7, first conductive pattern 420 and second conductive pattern 430 are overlapping each other on one side of a substrate or both sides of substrate or on  two separate substrate as described in Para-28, 29, and 41);

Nevertheless, Chyan is not found to teach expressly the touch substrate, wherein a first zig zag contour along a first boundary and a second zig zag contour along a second boundary of the respective first portion are co-directional and parallel to each other, the first zig zag contour and the second zig zag contour being arranged along the first direction; a third zig zag contour along a third boundary and a fourth zig zag contour along a fourth boundary of the respective second portion are co-directional and parallel to each other, the third zig zag contour and the fourth zig zag contour being arranged along the third direction.

However, TAHARA teaches a specified position detection unit, wherein a first zig zag contour along a first boundary and a second zig zag contour along a second boundary of the respective first portion are co-directional and parallel to each other(fig.10 or fig.12), the first zig zag contour and the second zig zag contour being arranged along the first direction(x-direction or y-direction); 

a third zig zag contour along a third boundary and a fourth zig zag contour along a fourth boundary of the respective second portion are co-directional and parallel to each other (fig.12 or fig.10), the third zig zag contour and the fourth zig zag contour being arranged along the third direction(y-direction or x-direction).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Chyan with the teaching of TAHARA to include the feature in order to provide a specified position detection unit that adopts both an electromagnetic induction method and a capacitance method to accept more various inputs.

Regarding claim 4, Chyan as modified by TAHARA teaches the touch substrate of claim 1, wherein each of the plurality of first mesh electrodes comprises a plurality of strands of wires interconnected at a plurality of first nodes(figs.5A, &6A, Chyan); and
(figs.5A, &6A, Chyan).

Regarding claim 5, Chyan as modified by TAHARA teaches the touch substrate of claim 1, further comprising:
 
an insulating layer(dielectric material) on a side of the first mesh electrode layer distal to the base substrate, the insulating layer being between the first mesh electrode layer and the second mesh electrode layer(Para-28, Chyan); and

the plurality of first mesh electrodes and the plurality of second mesh electrodes cross over each other forming a plurality of intersections(fig.7, Chyan; Para-41, 115, TAHARA), projections of the plurality of first mesh electrodes and the plurality of second mesh electrodes on the base substrate overlapping with each other in the plurality of intersections (fig.7, Chyan; Para-41, 115, TAHARA).

Regarding claim 6, Chyan as modified by TAHARA teaches the touch substrate of claim 5, wherein each of the plurality of first portions comprises at least a part in one of the plurality of intersections(figs.5A,6A&7, Chyan).

claim 7, Chyan as modified by TAHARA teaches the touch substrate of claim 5, wherein the first direction (horizontal direction or vertical direction, Chyan; x-direction or y-direction, TAHARA) is substantially perpendicular to the third direction(vertical direction or horizontal direction, Chyan; y-direction or x-direction, TAHARA), and the second direction(vertical direction or horizontal direction, Chyan; y-direction or x-direction, TAHARA) is substantially perpendicular to the fourth direction(horizontal direction or vertical direction, Chyan; x-direction or y-direction, TAHARA) (claim does not define that first and fourth direction are different and second and third direction are different).

Regarding claim 8, Chyan as modified by TAHARA teaches the touch substrate of claim 5, wherein each of the plurality of second mesh electrodes comprises a plurality of second portions having a zig zag contour, a midline of each of the plurality of second portions being a zig zag line(74 or 76, figs.10-14, TAHARA).

Claim 11 is rejected for the same reason as mentioned in the rejection of claim 4, since both claims recite identical claim limitations except for minor wording and insignificant change in terminology.
claim 12, Chyan as modified by TAHARA teaches the touch substrate of claim 5, wherein each of the plurality of second portions comprises at least a part in one of the plurality of intersections(figs.5A,6A&7, Chyan).

Regarding claim 13, Chyan as modified by TAHARA teaches a touch control display panel(display device 110, fig.1, Para-28, Chyan; Para-34, TAHARA), comprising the touch substrate of claim 1(see rejection of claim 1).

Regarding claim 21, Chyan as modified by TAHARA teaches the touch substrate of claim 1, wherein a first virtual central line(76, figs.10&13, TAHARA) of the respective first portion is a zig zag line(figs.10&13), the first virtual central line being equidistant to the first zig zag contour and to the second zig zag contour(figs.10&13, TAHARA); 

the first zig zag contour, the first virtual central line, and the second zig zag contour are co-directional and parallel to each other(figs.10&13, TAHARA); 

a second virtual central line(74, fig.12, TAHARA) of the respective second portion is a zig zag line, the second virtual central line being equidistant to the third zig zag contour and to the fourth zig zag contour(fig.12, TAHARA); and 
(fig.12, TAHARA).

8.	Claims 2, 3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chyan(US 2016/0091998 A1) in view of TAHARA (US 2017/0255316 A1) and further in view of HUANG(US 2016/0004365 A1).
Chyan as modified by TAHARA is not found to teach expressly the touch substrate of claim 1, wherein 

Claim 2: a width substantially along the first direction of each of the plurality of first mesh electrodes varies across its length substantially along the second direction; and each of the plurality of first portions has a width substantially along the first direction smaller than those of its adjacent portions.

Claim 3: a width substantially along the first direction of each of the plurality of first mesh electrodes varies across its length substantially along the second direction; and the plurality of first portions are narrowest portions substantially along the first direction of each of the plurality of first mesh electrodes across its length substantially along the second direction.
However, HUANG teaches a touch panel, wherein

Claim 2: a width substantially along the first direction of each of the plurality of first mesh electrodes varies across its length substantially along the second direction (figs.2,3&5); and

each of the plurality of first portions has a width substantially along the first direction smaller than those of its adjacent portions(figs.2,3&5)(as seen from figs.2,3&5, width of mesh electrodes are varying).

Claim 3: a width substantially along the first direction of each of the plurality of first mesh electrodes varies across its length substantially along the second direction (figs.2,3&5); and 

the plurality of first portions are narrowest portions substantially along the first direction of each of the plurality of first mesh electrodes across its length substantially along the second direction(figs.2,3&5)(as seen from figs.2,3&5, width of mesh electrodes are varying).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Chyan further with the teaching of HUANG to 

Claim 9 is rejected for the same reason as mentioned in the rejection of claim 2, since both claims recite identical claim limitations except for minor wording and insignificant change in terminology(first direction as third direction and second direction as fourth direction) (Moreover, claim does not differentiate first direction, second direction, third direction or fourth direction).

Claim 10 is rejected for the same reason as mentioned in the rejection of claim 3, since both claims recite identical claim limitations except for minor change in wording and insignificant change in terminology(first direction as third direction and second direction as fourth direction)(Moreover, claim does not differentiate first direction, second direction, third direction or fourth direction).

9.	Claims 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over BAE et al.(US 2016/0041644 A1)(herein after BAE) in view of TAHARA (US 2017/0255316 A1).

Regarding claim 14, BAE teaches a method of fabricating a touch substrate(Para-3), comprising:
(S100, S200, fig.5)a first initial mesh(Para-7)electrode layer on a base substrate(substrate SUB, fig.6A); 

patterning the first initial mesh electrode layer using a first mask plate(photoresist pattern PR_P1) to form a first mesh electrode layer comprising a plurality of first mesh electrodes(figs.1,4-5,6A-6C, Para 118-125);

forming an insulating layer(S300, insulation layer INL1, figs.1, 4-5&6D, Para-126) on a side of the first mesh electrode layer distal to the base substrate(SUB);

forming a second initial mesh electrode layer on a side of the insulating layer distal to the first mesh electrode layer(S400, S500, Para 131-135); and

patterning the second initial mesh electrode layer using a second mask plate to form a second mesh electrode layer comprising a plurality of second mesh electrodes(S400, S500, Para 131-135);

wherein the first mask plate(photoresist pattern PR_P1) comprising a plurality of first light-blocking regions corresponding to the plurality of first mesh electrodes, the plurality of first light-blocking regions arranged substantially along a first direction(DR1 or DR2, fig.1), each of the plurality of first light-blocking regions extending substantially along a second direction(DR2 or DR1, fig.1); and
light-blocking regions corresponding to the plurality of second mesh electrodes, the plurality of second light-blocking regions arranged substantially along a third direction(DR2, BAE), each of the plurality of second light-blocking regions extending substantially along a fourth direction(DR2, BAE)(second photoresist patterns PR_P2) (claim does not define that first and fourth direction are different and second and third direction are different).

Nevertheless, BAE is not found to teach expressly the method of fabricating the touch substrate, wherein a respective first light-blocking regions of the plurality of first light-blocking regions comprises a plurality of first zig zag portions; a respective second light-blocking regions of the plurality of second light-blocking regions comprises a plurality of second zig zag portions; a respective first mesh electrode of the plurality of first mesh electrodes is formed to have a plurality of first portions having a zig zag contour; a respective second mesh electrode of the plurality of second mesh electrodes is formed to have a plurality of second portions having a zig zag contour; an orthographic projection of a respective first portion of the plurality of first portions on the base substrate at least partially overlaps with an orthographic projection of a respective second portion of the plurality of second portions on the base substrate; a first zig zag contour along a first boundary and a second zig zag contour along a second boundary of the respective first portion are co-directional and parallel to each other, the first zig zag contour and the second zig zag contour being arranged along the first direction; and a third zig zag contour along a third boundary and a fourth zig zag contour along a fourth boundary of the respective second portion are co-directional and parallel to each other, the third zig zag contour and the fourth zig zag contour being arranged along the third direction.

However, TAHARA teaches a specified position detection unit, wherein 

a respective first light-blocking regions of the plurality of first light-blocking regions comprises a plurality of first zig zag portions(figs.9, 12&15, Para-110: a wave-shaped pattern corresponding to the wave shape needs to be used);

a respective second light-blocking regions of the plurality of second light-blocking regions comprises a plurality of second zig zag portions(figs.9, 12&15, Para-110: a wave-shaped pattern corresponding to the wave shape needs to be used);

a respective first mesh electrode of the plurality of first mesh electrodes is formed to have a plurality of first portions having a zig zag contour(fig.10); 

a respective second mesh electrode of the plurality of second mesh electrodes is formed to have a plurality of second portions having a zig zag contour(fig.10);

an orthographic projection of a respective first portion of the plurality of first portions on the base substrate at least partially overlaps with an orthographic projection of a respective second portion of the plurality of second portions on the base substrate(fig.17, Para-111);

a first zig zag contour along a first boundary and a second zig zag contour along a second boundary of the respective first portion are co-directional and parallel to each other(fig.10 or fig.12), the first zig zag contour and the second zig zag contour being arranged along the first direction(x-direction or y-direction);
 
a third zig zag contour along a third boundary and a fourth zig zag contour along a fourth boundary of the respective second portion are co-directional and parallel to each other (fig.12 or fig.10), the third zig zag contour and the fourth zig zag contour being arranged along the third direction(y-direction or x-direction).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified BAE with the teaching of TAHARA to include the feature in order to provide a specified position detection unit that adopts both an electromagnetic induction method and a capacitance method to accept more various inputs.

Regarding claim 19, BAE as modified by TAHARA teaches the method of claim 14, wherein each of the plurality of second mesh electrodes is formed to comprise a plurality of strands of wires interconnected at a plurality of second nodes(fig.12, TAHARA); and 
the width of each of the plurality of second zig zag portions substantially along the third direction is defined so that the second mesh electrode layer comprises at least two second nodes substantially along the third direction in areas corresponding to each of the plurality of second zig zag portions(fig.12, TAHARA) (for motivation, see the rejection of claim 14).

Regarding claim 20, BAE as modified by TAHARA teaches the method of claim 14, wherein the plurality of first mesh electrodes and the plurality of second mesh electrodes are formed to cross over each other forming a plurality of (figs.11,14-15,17&21, and related text, TAHARA), projections of the plurality of first mesh electrodes and the plurality of second mesh electrodes on the base substrate overlapping with each other in the plurality of intersections(figs.11,14-15,17&21, and related text, TAHARA);

a projection of each of the plurality of first zig zag portions on the base substrate covers that of one of the plurality of intersections(figs.11,14-15,17&21, and related text, TAHARA); and

a projection of each of the plurality of second zig zag portions on the base substrate covers that of one of the plurality of intersections(figs.11,14-15,17&21, and related text, TAHARA) (for motivation, see the rejection of claim 14).

10.	Claims 15, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BAE et al.(US 2016/0041644 A1) in view of TAHARA(US 2017/0255316 A1) and further in view of HUANG(US 2016/00 04365 A1).
Regarding claim 15, BAE as modified by TAHARA is not found to teach expressly the method of claim 14, wherein a width substantially along the first direction of each of the plurality of first light-blocking regions varies across its length substantially along the second direction; and each of 

However, HUANG teaches a touch panel, wherein a width substantially along the first direction of each of the plurality of first mesh electrodes[light-blocking regions] varies across its length substantially along the second direction (figs.2,3&5); and

each of the plurality of first zigzag portions has a width substantially along the first direction smaller than those of its adjacent portions(figs.2,3&5)(as seen from figs.2,3&5, width of mesh electrodes are varying).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified BAE further with the teaching of HUANG to include the feature in order to reduce an interference moire, which adversely affects a display performance of a display device with the touch panel.

Regarding claim 16, BAE as modified by TAHARA and HUANG teaches the method of claim 15, wherein each of the plurality of first mesh electrodes is formed to comprise a plurality of (figs.8,10,&13, TAHARA); and

the width of each of the plurality of first zig zag portions substantially along the first direction is defined so that the first mesh electrode layer comprises at least two first nodes substantially along the first direction in areas corresponding to each of the plurality of first zig zag portions(figs.8,10,&13, TAHARA)(for motivation, see the rejection of claim 14). 

Claim 18 is rejected for the same reason as mentioned in the rejection of claim 15, since both claims recite identical claim limitations except for minor wording and insignificant change in terminology(first zigzag portions as second zigzag portions, first direction as third direction and second direction as fourth direction) (Moreover, claim does not differentiate first direction, second direction, third direction or fourth direction).

Conclusion

11.	Applicants’ amendment necessitated new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


Examiner Note
12. The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.
Contact


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 




/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692